Exhibit 12.1 As of and for the nine months ended As and for the year ended December 31, 2008 2007 2007 2006 2005 2004 2003 Earnings: 1. Income before income taxes 1,202 1,841 1,743 3,308 3,393 1,538 (456) 2.Plus: interest expense 7,450 8,155 10,820 5,657 3,353 2,542 2,888 3.Earnings including interest on deposit 8,652 9,996 12,563 8,965 6,746 4,080 2,432 4.Less: interest on deposits 6,600 7,550 9,996 4,972 2,906 2,135 2,488 5.Eanings excluding interest on deposits 2,052 2,446 2,567 3,993 3,840 1,945 (56) Fixed Charges Interest expense (Line 2) 7,450 8,155 10,820 5,657 3,353 2,542 2,888 Pref stock dividends 591 591 788 788 788 167 - 6.Total fixed charges incl int exp and pref dividends 8,041 8,746 11,608 6,445 4,141 2,709 2,888 7. Less: Interest expense on deposits (Line 4) 6,600 7,550 9,996 4,972 2,906 2,135 2,488 8.Excluding interest on deposits 1,441 1,196 1,612 1,473 1,235 574 400 Ratio of Earnings to Fixed Charges: Including interest on deposits (Line 3 divided by Line 6) 1.08 1.14 1.08 1.39 1.63 1.51 0.84 Excluding interest on deposits (Line 5 divided by Line 8) 1.42 2.05 1.59 2.71 3.11 3.39 -0.14
